TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00439-CV



                                  Jonathan Barnes, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 11-0721, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court rendered a default judgment ordering Jonathan Barnes to pay

retroactive and current child support to the managing conservator of his biological child. Barnes

raises several issues on appeal relating to the propriety of the default judgment, but the

Texas Department of Family and Protective Services concedes error on other grounds. We will

vacate the judgment and dismiss the cause.

               The Department concedes on appeal that Barnes has had no obligation to support the

child who is the subject of the appealed order since a Caldwell County district court terminated

Barnes’s parental rights to that child on January 26, 2004. See Barnes v. Texas Dep’t of Protective

& Regulatory Servs., No. 03-04-00239-CV (Tex. App.—Austin Mar. 31, 2005, no pet.); In re Minor

Children, Cause No. 02-FL-376 (22nd Dist. Ct., Caldwell County, Tex. Jan. 26, 2004) (Order of
Termination1); see also Cade v. Stevens, 207 S.W.3d 909, 911 (Tex. App.—Dallas 2006, no pet.)

(termination of parental rights terminates parental duties including the duty to provide support in the

future). The Department concedes that, even though the Hays County trial court was unaware of the

termination of parental rights, that court had no authority to order Barnes to pay retroactive

child support for the period beginning December 8, 2004 (when the managing conservator

was appointed several months after Barnes’s rights were terminated) or future child support. The

Department requests that we reverse the child-support order and remand the cause to the

Hays County court with instruction to dismiss the cause without prejudice on grounds that

Hays County is not the court with continuing, exclusive jurisdiction. See Tex. Fam. Code Ann.

§ 155.102 (West 2008).

               Rather than remand for further proceedings, we vacate the trial court judgment

and dismiss cause number 11-0721 from the Hays County district court. See Tex. R. App. P. 43.2(e).

We need not address Barnes’s issues on appeal because they afford him no greater relief. See id.

R. 47.1.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Vacated and Dismissed

Filed: June 1, 2012


       1
          The Department attached to its brief a copy of the Order of Termination signed
January 26, 2004. The parties have not disputed its authenticity. We take judicial notice of the
Order of Termination.

                                                  2